                                                                               OIV.
                 IN THE UNITED STATES DISTRICT COURT


                 FOR THE SOUTHERN DISTRICT OF GEORGIA

                                                             -LEAK     i
                            SAVANNAH DIVISION
                                                                  SU.(JiJlTlOF GA."


THE UNITED STATES OF AMERICA,

                 Plaintiff,
V.                                              4:19CR66


ROBERT JENNINGS,

                Defendant.




                                 ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters raised in the parties' motions have been resolved by

agreement.     Therefore,    a   hearing   in    this      case   is       deemed

unnecessary.    All motions are dismissed.



     SO ORDERED, this^^^^day of July, 2019.

                                  'HRISTOPHER L. RAY
                                  UNITED STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA
